Citation Nr: 0833765	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip disorder.

3.  Entitlement to an initial evaluation in excess of 30 
percent for service-connected post traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from August 1966 
to May 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service connection for a low back disorder and left hip 
disorder was denied by an unappealed March 1985 rating 
decision.  

2.  Evidence associated with the claims file since the 
unappealed March 1985 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for a low back disorder.

3.  Evidence associated with the claims file since the 
unappealed March 1985 rating decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for a left hip 
disorder.

4.  The evidence demonstrates that the veteran's low back 
disorder is related to active service.

5.  Post traumatic stress disorder (PTSD) is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as depression, anxiety, 
anger, sleep difficulty, forgetfulness, concentration 
difficulty, intermittent panic attacks and suicidal 
ideations, and difficulty with establishing and maintaining 
relationships.  The evidence also showed the veteran was 
alert and fully oriented, with good personal hygiene, normal 
affect, sad or normal mood, normal speech, normal thought 
content and processes, good insight, and unremarkable 
psychomotor activity.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a left hip disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).

3.  A low back disorder was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  The criteria for a 50 percent initial evaluation, but no 
more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim to reopen the issue of entitlement 
to service connection for a low back disorder, because the 
claim is being reopened and granted in full, VA's statutory 
and regulatory duties to notify and assist are deemed fully 
satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

With respect to the veteran's claim to reopen the issue of 
entitlement to service connection for a left hip disorder and 
claim for entitlement to an increased initial evaluation for 
PTSD, VA has met all statutory and regulatory notice and duty 
to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim to reopen and claim for 
entitlement to service connection for PTSD, a July 2005 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 
1, 9-10 (2006) (holding that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim).  Although the 
letter did not notify the veteran of the assignment of 
effective dates or disability evaluations, there is no 
prejudice to the veteran regarding the claim to reopen 
because the appeal is denied, thus rendering any issue of 
assignment of effective dates and disability evaluations 
moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran has also not been prejudiced regarding 
the claim for entitlement to an increased initial evaluation 
for PTSD because "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled."  Dingess/Hartman, 19 Vet. App. at 490.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  No examination was required regarding the 
veteran's left hip disorder, because new and material 
evidence was not submitted.  38 C.F.R. § 3.159(c)(4)(iii).  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Low back and left hip disorders

The veteran seeks to reopen his claims for entitlement to 
service connection for low back and left hip disorders.  
Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In order to establish service connection for a 
claimed disorder, the following must be shown:  (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In a March 1985 rating decision, the RO denied service 
connection for low back and left hip disorders because 
although there was an in-service injury, there were no 
resulting disabilities from that injury.  The veteran did not 
file a notice of disagreement.  The RO decision is final 
based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  In June 2005, the 
veteran filed a claim to reopen the issues of entitlement to 
service connection for low back and left hip disorders.  In a 
December 2005 rating decision and December 2006 statement of 
the case, the RO did not find new and material evidence to 
reopen the veteran's claims because the evidence submitted 
was not new and did not raise a reasonable possibility of 
substantiating the claim.  In a February 2008 supplemental 
statement of the case, the RO found new and material evidence 
to reopen the veteran's claim for a low back disorder, but 
denied the claim on the merits, and did not find new and 
material evidence to reopen the veteran's claim for a left 
hip disorder.  

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  

If new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  But if the RO did not reopen the claim and 
consider it on a direct basis, then the Board must consider 
whether the veteran has been provided adequate notice and 
opportunity of the need to submit evidence and argument on 
the issue and, if not, whether the veteran has been 
prejudiced by lack of such notice.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In this case, the RO determined that new and material 
evidence was presented to reopen the claim for entitlement to 
service connection for a low back disorder and was not 
presented to reopen the claim for entitlement to service 
connection for a left hip disorder.  Those determinations, 
however, are not binding on the Board, and the Board must 
first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the March 1985 rating decision is the 
last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
veteran's claims for service connection should be reopened 
and re-adjudicated on a de novo basis.  Evans v. Brown, 9 
Vet. App. 273, 282-83 (1996).  

Evidence of record at the time of the March 1985 rating 
decision includes the veteran's service treatment records and 
1984 VA medical records.  March 1968 service treatment 
records diagnosed acute lumbosacral strain and left hip 
contusion due to a fall of 25 to 30 feet.  The service 
discharge examination noted normal spine and lower 
extremities.  In the service discharge report of history, the 
veteran reported back trouble and hospitalization due to 
bruises from the fall impact.  In October 1984 VA records, 
the veteran reported low back pain radiating down the left 
hip since service.  An x-ray was normal except for some 
straightening.  The diagnosis was left lumbar musculoskeletal 
strain.

Evidence submitted after the March 1985 rating decision 
includes an October 2006 private physician letter, VA medical 
records from 2005 to 2007, a January 2008 VA spine 
examination, lay statements, and testimony from the Board 
hearing.  In an October 2006 letter, a private examiner 
opined that the veteran's lumbar spine degenerative joint 
disease was related to his in-service low back injury.  2006 
and 2007 VA records diagnosed chronic low back pain.  A 
January 2008 VA examiner found that the veteran's lumbar 
spine degenerative joint disease was not related to service.  
J.D., who worked with the veteran from 1978 to 1991, stated 
that the veteran had chronic back problems during that 
period.  E.D., a retired physician, stated that the veteran 
had been seen in the late 1960's by another doctor in her 
practice.  The veteran and his wife testified at the Board 
hearing that he has had intermittent back pain that radiated 
down his left side continuously since service discharge.

With respect to the left hip disorder, new and material 
evidence has not been presented.  First, the evidence is new 
because it was not previously submitted to VA.  Second, 
however, the newly submitted evidence is not material.  The 
claim was initially denied because there was no left hip 
disorder.  See 38 C.F.R. § 3.303; Degmetich v. Brown, 104 
F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  The newly submitted evidence does 
not provide a current diagnosis of a left hip disorder.  The 
evidence thus does not relate to an unestablished fact 
necessary to substantiate the claim, here, a current 
disability, and does not raise a reasonable possibility of 
substantiating a claim for service connection.  38 C.F.R. 
§ 3.156(a).  Accordingly, the claim for entitlement to 
service connection for a left hip disorder is not reopened.  
Because new and material evidence to reopen a finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable to this claim.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).   

With respect to the low back disorder, new and material 
evidence has been presented.  First, the evidence is new 
because it was not previously submitted to VA.  Second, the 
newly submitted evidence is material because it provides 
medical evidence of a relationship between a current low back 
disorder and the in-service injury.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992) (holding that when determining 
whether evidence is new and material, the credibility of the 
evidence is presumed).  That information relates to an 
unestablished fact necessary to substantiate the claim, here, 
a nexus between lumbar spine degenerative joint disease and 
the in-service injury.  See 38 C.F.R. § 3.303; Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  The evidence 
is not cumulative and thus raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Accordingly, the claim for entitlement to service connection 
for a low back disorder is reopened.  

Here, the Board may proceed to adjudicate the merits of the 
claim of entitlement to service connection for a low back 
disorder without prejudice to the veteran, because the RO 
previously reopened and adjudicated the merits of the claim.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding 
where Board proceeds to merits of a claim that the RO has not 
previously considered, the Board must determine whether such 
action will prejudice the veteran); see also VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992).  The Board is thus not 
addressing a question that the RO has not yet considered, and 
there is no risk of prejudice to the veteran.  Bernard, 4 
Vet. App. at 394.

As noted above, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  When a non-chronic condition is noted during 
service is not shown to be chronic, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, degenerative joint disease 
may be presumed to have been incurred during service if it 
first became manifest to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson, 12 Vet. App. at 253.

The veteran's service entrance examination noted a normal 
spine.  March 1968 service treatment records noted a fall of 
25 to 30 feet.  The diagnosis was acute lumbosacral strain.  
The veteran was hospitalized for 7 days.  The service 
discharge examination noted a normal spine.  In the service 
discharge report of history, the veteran reported back 
trouble and that he had been hospitalized for bruises 
resulting from the impact of the fall.  

E.D. submitted a lay statement in which she stated she was a 
retired physician and that she worked with another physician 
from 1951 to 1971.  E.D. stated that the veteran was been 
seen in the late 1960's by another doctor in her practice.  
J.D. submitted a lay statement in which he stated that he 
worked with the veteran from 1978 to 1991.  During that time, 
the veteran was plagued with chronic back problems and pain.  

In an October 1984 VA medical record, the veteran reported 
low back pain since service.  An x-ray was normal except for 
some straightening.  The diagnosis was left lumbar 
musculoskeletal strain.

In an October 2006 letter, a private physician opined that 
the veteran's lumbar spine degenerative joint disease was 
related to his in-service low back injury.  The physician 
noted that the veteran reported an in-service back injury 
when he fell approximately 25 to 30 feet.  The veteran 
reported that the fall caused severe pain, a 4 day hospital 
stay, and that he had continuing back trouble since that 
time.  The physician noted that although a strain was 
diagnosed, there was no way to do a magnetic resonance 
imaging examination at that time, and it was his opinion that 
the veteran had a more significant injury.  The examiner 
concluded that the nature of a fall that required a 4 day 
hospital stay would have caused significant disk and ligament 
disruption, which would lead to more rapid symptomatic 
involvement of posttraumatic arthritic change.  The examiner 
concluded that although degenerative arthritis may be present 
for other reasons, there was no other history of significant 
injury for which one could attribute such a high level of 
degenerative change.  

VA medical records in April 2006, August 2006, October 2006, 
January 2007, February 2007, and August 2007 diagnosed 
chronic low back pain.  

A January 2008 VA spine examination was conducted upon a 
review of the claims file.  The veteran reported intermittent 
low back pain that radiated into the left hip since service 
discharge.  The veteran reported he had worked as a plumber 
after service discharge.  X-rays showed lumbar spine 
degenerative joint disease and intact sacroiliac joints.  The 
examiner noted that although there was a private physician 
statement, there was no record of treatment of any back 
disorder in the 1960's.  The examiner reviewed the service 
records, the 1984 VA records, the lay statements of record, 
and the private medical opinion.  The examiner opined that it 
was less likely than not that the veteran's lumbar spine 
degenerative joint disease was related to service, noting 
that although there was lay evidence of continuous back pain, 
there was no medical documentation of such chronic back pain.  
The examiner also noted the veteran's post-service discharge 
physical job as a plumber and the absence of back findings on 
service discharge.  

At the July 2008 Board hearing, the veteran testified that he 
has had intermittent back pain that radiated down his left 
side continuously since service discharge.  The veteran's 
wife asserted that she observed the veteran having 
intermittent back pain and flare-ups since service discharge.  

The Board finds that the evidence of record supports a 
finding of service connection for a low back disorder.  There 
is currently diagnosed lumbar spine degenerative joint 
disease.  Degmetich, 104 F.3d at 1333.  But degenerative 
joint disease was not diagnosed within 1 year of service 
discharge.  38 C.F.R. §§ 3.307, 3.309.  There was, however, 
an in-service lumbosacral strain.  Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  Additionally, the 
other evidence of record demonstrates that the veteran's 
lumbar spine degenerative joint disease is related to active 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability).  The lay evidence of record demonstrates that 
the veteran had continuous low back symptoms since service 
discharge.  See 38 C.F.R. § 3.303(b); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that 
the Board is obligated to determine the credibility of lay 
statements).  Both the veteran and his wife testified that he 
has had low back pain since service discharge.  E.D. 
presented testimony that a fellow physician saw the veteran 
in the late 1960's.  J.D. testified that he personally 
observed the veteran having back problems from 1978 to 1991.  
The Board finds these lay statements both competent and 
credible.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (noting that a lay witness is competent to provide 
evidence as to the visible symptoms or manifestations of a 
disease or disability); Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994) (holding that a lay witness is competent to testify 
to that which the witness has actually observed and is within 
the realm of his personal knowledge).

Moreover, the medical evidence of record demonstrates that 
the veteran's low back disorder is related to service.  See 
Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) 
(holding that the Board must assess the credibility and 
probative value of the medical evidence in the record).  The 
October 2006 private examiner opined that the veteran's low 
back disorder was related to service and the January 2008 VA 
examiner found the disorder was not related to service.  
Although the private examiner did not have access to the 
claims file and relied on the veteran's report of his in-
service injury, that report was consistent with the service 
treatment records.  Kowalski v. Nicholson, 19 Vet. App. 171, 
179-80 (2005) (noting that the Board may not reject a medical 
opinion solely because it is based on facts reported by the 
veteran, but may do so where the facts are inaccurate or are 
unsupported by the other evidence of record).  Both examiners 
reviewed current x-ray reports and thoroughly examined the 
veteran.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(holding that factors for assessing the probative value of a 
medical opinion included the physician's access to the claims 
file and the thoroughness and detail of the opinion); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding 
that the probative value of medical opinion evidence is based 
on the personal examination of the patient, the knowledge and 
skill in analyzing the data, and the medical conclusion 
reached).  The Board thus finds that the medical evidence is 
at least in equipoise, because both medical opinions provided 
supporting clinical evidence and rationale, and both were 
based on accurate accounts of the in-service injury, credible 
lay reports of continuous back symptomatology, and an 
examination of the veteran.  Prejean, 13 Vet. App. at 448-9; 
Guerrieri, 4 Vet. App. at 470-71.  Accordingly, because there 
is a current low back disability, an in-service low back 
injury, lay evidence of continuity of symptomatology, and a 
private medical opinion relating the current disability and 
the in-service injury that was based upon an oral history 
that was not contradicted by the other evidence of record, 
the Board finds that with application of the benefit of the 
doubt doctrine, service connection for a low back disorder is 
warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a December 2005 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective June 
13, 2005.  In July 2006, the veteran filed a notice of 
disagreement regarding the evaluation.  The RO issued a 
statement of the case in December 2006.  In February 2007, 
the veteran filed a substantive appeal. 

In a September 2005 VA PTSD examination, the veteran reported 
sleep difficulty, forgetfulness, irritability or outbursts of 
anger, difficulty concentrating, and hypervigilance, 
recurrent and intrusive distressing recollections, efforts to 
avoid thoughts, feelings, and conversations associated with 
the trauma, efforts to avoid anything that aroused 
recollection of the trauma, and a feeling of detachment or 
estrangement from others.  He was afraid of being alone, 
slept with a gun, and had a startle response to helicopter 
sounds, a decreased ability to complete work tasks, a startle 
reflex that caused distancing by others, more distress as he 
aged, and he saw himself limited in his abilities.  The 
symptoms were chronic and daily, although he could go weeks 
without symptoms.  He denied any hospitalizations for his 
PTSD.  The veteran reported that he had been married for 26 
years and had 3 stepchildren and 1 biological child, and 
described these relationships as positive.  The veteran 
reported he was self-employed and had been installing 
sprinkler systems for 2 to 5 years.  He lost less than 1 week 
of work during the last year, although the decreased 
concentration and memory loss complicated his employment.  

The examiner found the veteran clean, neatly groomed, and 
appropriately dressed, with a normal affect, happy or good 
mood, intact orientation, logical and goal directed thought 
process, and unremarkable psychomotor activity, speech, and 
thought content.  There was above average intelligence, good 
impulse control, intact insight, normal remote memory but 
mildly impaired recent and immediate memory, mild obsessive 
ritualistic behavior, panic attacks, and moderate sleep 
impairment.  There were no delusions, no inappropriate 
behavior, no episodes of violence, occasional suicidal 
thoughts, occasional homicidal thoughts, the inability to 
maintain minimum personal hygiene, and no problems with 
activities of daily living.  The examiner found there was 
frequent moderate decreased efficiency of social and 
occupational functioning, occasional severe decreased 
productivity of such functioning, mildly decreased 
reliability of social and occupational functioning during 
periods of stress, frequent moderate inability to perform 
work tasks, and moderate impaired work, family, and other 
relationships during periods of stress.  The Global 
Assessment of Functioning (GAF) score was 66, which reflects 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994) (DSM-IV).

In a November 2005 private medical record, the veteran 
reported anxiety, panic, depression with ideation, obsessive-
compulsive rituals related to his trauma, sleep disturbance 
with nightmares, intrusive imagery of his trauma, and 
distrust of authority figures.  The diagnosis was PTSD with 
acute anxiety, depression, and obsessive-compulsive features.  
The GAF score was 40, which signifies some impairment in 
reality testing or communication, or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood, for example where a depressed 
man avoids friends, neglects family, and is not able to work.  
See DSM-IV, at 46-47.

In a January 2006 VA medical record, the veteran reported 
increased depression and anxiety, poor sleep, crying spells, 
irritability, increased withdrawal, and nightmares.  The 
veteran denied manic or panic attacks, suicidality, 
psychosis, hallucinations, and paranoid ideations.  The 
veteran stated he worked as a plumber and his hobbies 
included fishing and hunting.  The examiner found the veteran 
cooperative, alert, fully oriented, appropriately groomed, 
with normal psychomotor activity, fluent speech, sad mood, 
broad affect, and good memory, concentration, and insight.  
The GAF score was 55, which contemplates moderate symptoms, 
for example, a flat affect and circumstantial speech, or 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school functioning, such as having few 
friends, and conflicts with peers or co-workers.  See DSM-IV, 
at 46-47.  In an April 2006 VA record, the veteran reported 
that he was sleeping well and denied crying spells, 
psychosis, manic or panic attacks, auditory or visual 
hallucinations, paranoid ideations, and suicidal and 
homicidal ideations.  The examiner found the veteran alert, 
fully oriented, appropriately groomed, with a euthymic mood, 
normal psychomotor rate, cooperative, broad affect, good 
memory, good concentration, and good insight.  The GAF score 
was 60, which, as noted above, contemplates moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  See DSM-IV, at 46-47.

In June and August 2006 VA medical records, the veteran 
reported that he was either sleeping poorly or sleeping 
better.  The veteran denied crying spells, psychosis, manic 
or panic attacks, auditory or visual hallucinations, paranoid 
ideations, and suicidal and homicidal ideations.  He reported 
poor concentration, poor memory, and some anxiety, but he was 
still able to go to work.  The examiner found the veteran 
alert, fully oriented, appropriately groomed, with a sad 
mood, normal psychomotor rate, cooperative, broad affect, and 
good memory, concentration, and insight.  The GAF scores were 
55 and 60, which contemplate moderate symptoms, for example, 
a flat affect and circumstantial speech, or occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as having few friends, and conflicts 
with peers or co-workers.  See DSM-IV, at 46-47.  

In a September 2006 VA medical record, the veteran reported 
that he was sleeping better and denied crying spells, 
psychosis, manic or panic attacks, auditory or visual 
hallucinations, paranoid ideations, and suicidal and 
homicidal ideations.  He reported memory difficulty and less 
anxiety.  The examiner found the veteran cooperative, alert, 
fully oriented, appropriately groomed, with a euthymic mood, 
normal psychomotor rate, broad affect, and good memory, 
concentration, and insight.  The GAF score was 60, which 
contemplates moderate symptoms, for example, a flat affect 
and circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning, such as having few friends, and conflicts with 
peers or co-workers.  See DSM-IV, at 46-47.  In a January 
2007 VA record, the veteran reported that he was sleeping 
poorly but denied crying spells, psychosis, manic or panic 
attacks, auditory or visual hallucinations, paranoid 
ideations, and suicidal and homicidal ideations.  The 
examiner found the veteran alert, fully oriented, 
appropriately groomed, with a euthymic mood, normal 
psychomotor rate, cooperative, broad affect, and good memory, 
concentration, and insight.  The GAF score was 65, which 
reflects some mild symptoms, for example depressed mood and 
mild insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  See 
DSM-IV, at 46-47.

In a February 2007 private medical record, the veteran's 
therapist noted rage response to stress, social and emotional 
alienation and isolation, depression with ideations, anxiety 
with panic attacks, sleep disturbance, nightmares, severe 
complicated grief, dissociative episodes, and intrusive 
recollections.  The diagnosis was severe and chronic PTSD 
with acute anxiety, depression, and dissociative and 
obsessive-compulsive features.  The GAF score was 40, which 
signifies some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood, for example where a depressed man avoids friends, 
neglects family, and is not able to work.  See DSM-IV, at 46-
47.

In April and August 2007 VA medical records, the veteran 
reported that he was sleeping well.  He denied crying spells, 
psychosis, manic or panic attacks, auditory or visual 
hallucinations, paranoid ideations, and suicidal and 
homicidal ideations.  The examiner found the veteran alert, 
fully oriented, appropriately groomed, with a euthymic or 
slightly anxious mood, normal psychomotor rate, cooperative, 
broad affect, and good memory, concentration, and insight.  
The GAF scores were 70, which reflect some mild symptoms, for 
example depressed mood and mild insomnia; or some difficulty 
in social, occupational, or school functioning, for example 
occasional truancy, or theft within the household; but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  See DSM-IV, at 46-47.  In a 
December 2007 VA record, the veteran reported that he was 
sleeping well.  He denied crying spells, psychosis, manic or 
panic attacks, auditory or visual hallucinations, paranoid 
ideations, and suicidal and homicidal ideations.  The 
examiner found the veteran cooperative, alert, fully 
oriented, appropriately groomed, with a normal psychomotor 
rate, a euthymic mood, broad affect, and good memory, 
concentration, and insight.  The GAF score was 65, which 
reflects some mild symptoms, for example depressed mood and 
mild insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  See 
DSM-IV, at 46-47.

A January 2008 VA PTSD examination was conducted.  The 
veteran reported sleep impairment, nightmares, that he was 
not comfortable being in an enclosed space, that he forgets 
where he is driving, and that he is paranoid when he is alone 
and thinks others are watching him.  He denied suicide 
attempts and recent physical altercations.  The veteran 
reported that he had been married since 1979 and had 3 step-
children and 1 child.  He stated that his relationships had 
improved since beginning therapy in 2005.  He stated that he 
attended a veterans' organization meeting but did not stay 
afterwards to socialize with the other members.  He attended 
church every Sunday, but goes home after service.  He fished 
occasionally and watched TV.  The veteran denied any 
hospitalizations for his PTSD.  He reported he had been a 
self-employed plumber since 1972, and that in the last year, 
he lost 4 weeks of work due to PTSD and depression.  He 
stated that he could not work longer than 30 hours in a week 
because he became confused.  

The examiner found the veteran neatly groomed, appropriately 
dressed, and fully oriented with unremarkable psychomotor 
activity, appropriate but limited range of affect, 
unremarkable but soft and slow speech, a fearful mood, and 
intact attention.  The veteran was anxious and depressed.  
There was unremarkable thought content, intact judgment, 
average intelligence, intact insight, fair impulse control, 
and mildly impaired immediate, recent, and remote memory, but 
paranoid ideations.  There were no obsessive or ritualistic 
behaviors, panic attacks, or suicidal or homicidal ideations.  
The veteran was able to maintain his personal hygiene.  The 
examiner found that the symptoms were chronic and moderate, 
without remissions, and severe at times.  The GAF score was 
61, which contemplates some mild symptoms, for example 
depressed mood and mild insomnia; or some difficulty in 
social, occupational, or school functioning, for example 
occasional truancy, or theft within the household; but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  See DSM-IV, at 46-47.

In a January 2008 private medical record, the examiner noted 
severe PTSD.  The veteran's current symptoms included 
depression, suicidal ideation, anxiety, panic, social and 
emotional withdrawal, sleep disturbance, nightmares, 
occasional dissociative episodes, and intrusive 
recollections.  In a July 2008 private record, the examiner 
noted that the veteran's regular church attendance was marred 
by a history of rage episodes at church functions which had 
required intervention by other church members.  As a result, 
some church members were fearful of him and backed away from 
any interaction.  The examiner noted that the veteran had 
suicidal imagery.  The diagnosis was chronic severe PTSD with 
acute depressive anxiety, dissociative and obsessive-
compulsive features.  The GAF score was 38, which signifies 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.  See DSM-IV, at 46-47.

At the July 2008 Board hearing, the veteran reported 
nightmares, sleep difficulty, anger, depression, 
forgetfulness, difficulty concentrating, panic attacks, and 
some suicidal tendencies.  The veteran was unemployed and he 
tried not to stay in bed, and tried to do some things around 
the house.  The veteran's wife reported that the veteran was 
forgetful and gets irritated and angry about nothing.  

The evidence of record supports an initial evaluation of 50 
percent for the veteran's PTSD.  The level of occupational 
and social impairment due to a psychiatric disorder is the 
primary consideration in determining the severity of a 
psychiatric disorder for VA purposes and not all the symptoms 
listed in the rating criteria must be present in order for a 
rating to be warranted.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002) (finding that the psychiatric symptoms listed 
in the rating criteria are not exclusive, but are examples of 
typical symptoms for the listed percentage ratings).  

First, the veteran's GAF scores must be assessed.  The GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quotation omitted).  A GAF score is highly 
probative, as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Here, the 
veteran's GAF scores generally reflected moderate 
symptomatology with intermittent findings of mild or serious 
symptomatology.  There was no pattern of increasing or 
decreasing PTSD symptomatology and no point at which the 
veteran's functioning due to PTSD symptomatology noticeable 
increased or decreased.  In September 2005, the GAF score was 
66, which indicates some mild symptoms or some difficulty in 
social, occupational, or school functioning, but in November 
2005, the GAF score was 40, which demonstrates some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The veteran's GAF 
scores were either 55 or 60 in 2006, which reflect moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  In January 2007, the GAF score was 65, 
which indicates some mild symptoms or some difficulty in 
social, occupational, or school functioning.  But in February 
2007, the GAF score was 40, which demonstrates some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  But then in April 
2007, August 2007, December 2007, and January 2008, the GAF 
scores ranged from 61 to 70, which demonstrates some mild 
symptoms or some difficulty in social, occupational, or 
school functioning.  Then, in January 2008, the GAF score was 
38, which demonstrates some impairment in reality testing or 
communication, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  Accordingly, the veteran's GAF scores reveal moderate 
PTSD, with flares of severe symptomatology and effects on 
functioning.  Such GAF scores do not mandate an evaluation in 
excess of 30 percent without a closer analysis of the 
veteran's symptomatology and effects on functioning.  

Second, however, all the pertinent evidence of record must be 
considered and the decision must be based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  The veteran's 
current 30 percent evaluation is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation, due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, weekly or less often panic attacks, 
chronic sleep impairment, and mild memory loss, such as 
forgetting names, directions, recent events.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Here, the veteran has consistently reported anger, 
irritability, sleep difficulty, intrusive thoughts, 
nightmares, avoidance, forgetfulness, and concentration 
difficulty.  He has also reported depression, anxiety, and 
feelings of detachment from others.  Fairly consistently, the 
veteran denied hallucinations and suicidal and homicidal 
ideations, but reported suicidal ideations in September 2005, 
January 2008, and July 2008.  The veteran intermittently 
reported and denied panic attacks.  The objective medical 
evidence of record has consistently demonstrated that the 
veteran was alert and fully oriented with good hygiene, 
normal or broad affect, unremarkable psychomotor activity, 
normal speech, thought content, thought process, and good 
memory, concentration, and insight.  The veteran's mood was 
either sad or normal.  In September 2003, November 2005, 
February 2007, and July 2008, there were obsessive rituals.  
In September 2005 and January 2008, VA examiners noted 
impaired memory.  Until July 2008, the veteran was self-
employed as a plumber, with some difficulty due to memory and 
concentration difficulty.  The veteran remained married to 
his wife of over 20 years and had positive relationships with 
her and his children.  Moreover, the veteran attended church 
and had some solitary hobbies, although he had a history of 
inappropriate behavior at the church and had no real social 
relationships.  The September 2005 and January 2008 VA 
examiners noted moderate PTSD, and the February 2007, January 
2008, and July 2008 private examiners found severe PTSD 
symptomatology.  Upon review of the entire evidence of 
record, the Board finds that the veteran's occupational and 
social impairment due to PTSD symptomatology causes more than 
an occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  Rather, the 
veteran's PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as intermittent panic attacks, some impairment 
of memory, and disturbance of motivation and mood due to 
anxiety and depression, and difficulty with both social and 
occupational relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 70 percent evaluation, however, is not warranted.  Although 
the veteran has social and occupational impairment with 
moderate deficiencies in work and mood, there was no 
deficiency in thinking or family relations, and the 
symptomatology did not reflect interference with the ability 
to function independently, irrelevant or illogical speech, 
disorientation, neglect of appearance and hygiene, or an 
inability to establish and maintain relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (stating that a 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships).  Accordingly, a 50 percent initial 
evaluation, but no more, is warranted.

Consideration has been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluation in this case is not inadequate.  A 
rating in excess of 50 percent is provided for certain 
manifestations of PTSD but the evidence reflects that those 
manifestations are not present.  Moreover, there is no 
evidence of an exceptional disability picture.  The veteran 
has not required any hospitalization due to PTSD.  
Additionally, marked interference of employment has not been 
shown due to PTSD.  Although the veteran asserted that his 
decreased concentration and poor memory caused difficulty in 
completing his work tasks, he has remained employed 
throughout the time period.  In the absence of any additional 
factors, the RO's failure to consider referral of this issue 
for consideration of an extraschedular rating or failure to 
document its consideration did not prejudice the veteran.  

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 50 percent for PTSD 
at any time during the period pertinent to this appeal.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007); see also Fenderson, 
12 Vet. App. at 126.  Finally, in reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a low back disorder is 
reopened; the claim is granted to this extent only.

New and material evidence not having been submitted, the 
appeal to reopen a claim for entitlement to service 
connection for a left hip disorder is denied.

Service connection for a low back disorder is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An initial evaluation of 50 percent, but no more, for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


